DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 2/9/2022.
Election/Restrictions
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2020.

Response to Arguments
All of Applicants arguments filed 2/9/2022 have been fully considered.
Applicant argues that Lescure does not disclose any examples of pellets comprising cholestyramine. In fact, cholestyramine is only mentioned once by Lescure, as one example among at least 15 other adsorbents
This is not persuasive.  Although, Lescure teaches cholestyramine as an adsorbent in a list of examples of suitable adsorbents; nonetheless, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. BiocrafiLabs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). The mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. See Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).  Furthermore, it is well established that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). 

This is not persuasive as the rejection is based on the combined teachings of multiple references and not on the teachings of Lescure alone.
Applicant argues that Pai teaches 10%, 20% or 30% of an acrylate copolymer and does not teaches  about 5% to about 10% as recited by the instant claims.
This is not persuasive as Pai teaches 10% and this reads on 10% as recited by the instant claims.
Applicant argues that Pai does not suggest extruded and spheronized pellets comprising at least 70-92% active agents and a combination of an acrylate and vinylpyrrolidone-based polymer as claimed.  Furthermore, application of the properties recited by the Examiner, to a composition including not only a different active agent and it being used in more than twice the present amount, is not tenable.
This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The rejection is made over a combination of references.  Lescure is directed to cholestyramine oral compositions. A skilled artisan would have to looked to the various methods of preparing oral multiparticulate formulations (such as Pai) because Lescure teaches granules or particles of oral cholestyramine, and Pai teaches oral multiparticulate compositions in the form of extruded and spheronized pellets. One skilled in the art would have recognized that the pellets of cholestyramine could be formulated to have a low friability so as to be suitable for compression if desired and/or modify the desired release rate. Accordingly, even though Pai does not teach cholestyramine, one skilled in the art would further look to the teachings of Pai to obtain pellets with low friability so as to provide the desired release rate of the active from the pellets. Is well established that the prior art need not look to resolve applicants same problems, but must at least be in the same field of endeavor (i.e. oral multiparticulate formulations). Furthermore, the even though Pai doesn’t teach cholestyramine, there is a reasonable expectation of success in using acrylic polymer in the pellets of Lescure as Lescure teaches the use of acrylate copolymer in coating surrounding the pellets, Pai simply helps makes obvious the use of the acrylate copolymer in the core.
Applicant argues that Moest and Gannedahl do not cure the deficiencies of Lezscure and Pai.

Applicant remarks that preparing extruded and spheronized pellets comprising cholestyramine, acrylate copolymer and pvp based polymer is unpredictable.  Entry 11 of table 1 in the instant specification which does not contain PVP based polymer failed to form pellets, in contrast Example 3 shows that a composition containing quantities of cholestyramine, acrylate copolymer and pcp based polymer in the claimed ranges does form pellets.
This is not persuasive.  Regarding Applicant’s comments about entry 11, it is noted that entry 13 also doesn’t contain PVP, but was able to form pellets, thus the presence or lack of PVP does not appear to be critical.  Example 3 pointed out by Applicant simply appears to show that Applicant’s claimed invention is capable of forming pellets, but the there is no evidence that the claimed components in the claimed ranges are unexpectedly superior or critical to obtaining pellets.  For example, entry 13 and 15-16 comprise PVP and cholestyramine, but lack acrylate copolymer and all these formulations formed pellets having similar friability values as compared to entry 12 which comprises all 3 main components.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5, 7, 12, 14 and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lescure (US 2013/0052269), Pai (Brazilian Journal of Pharmaceutical Sciences vol. 48, n. 1, jan./mar., 2012), Moest (CA 2065151) and Gannedahl (US 2016/0113953).
Lescure discloses oral formulations for the delayed and controlled delivery of an adsorbent into the lower intestine, such as the colon, of mammals. The formulation includes a carrageenan and an adsorbent carrageenan and an adsorbent carrageenan and an adsorbent carrageenan and an adsorbent (Abs and [0014, [0044]]).  Lescure teaches the carrageenan and an adsorbent to be present as a mixture which is compressed into a core (or particle or pellet).  Lescure teaches the obtaining the pellets by extrusion spheronization [0057].
Regarding claim 24: The core can be coated with one or more coating and these coated cores can be used to form a drug delivery vehicle, such as a tablet, capsule, pill and the like, wherein the cores fill the capsule [0044-0045 and 0142].  
Regarding claim 5: Lescure teaches the core/pellet (uncoated) to have an average weight particle size ranging from 800-1600µm
Lescure teaches the absorbent to be cholesteramine (i.e. cholestyramine), and teaches this to be used in amounts ranging from 80-95%, which overlaps with the claimed “at least about 70%”.
Although, Lescure teaches cholestyramine as an adsorbent in a list of examples of suitable adsorbents; nonetheless, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. BiocrafiLabs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). The mere fact that a reference suggests a multitude of 
Regarding claim 1c and 4: Lescure further teaches that the core of the formulation can be layered with an external enteric coating such that the drug is released from the formulation in a desired part of the intestine [0068].  Suitable enteric coating include pH-dependent polymers such as hydroxypropylmethylcellulose acetate succinate (HPMCAS) [0072].
Regarding claims 1b and 2: Lescure teaches the core to have an intermediate coating provided between the core and the external enteric coating, this layer is provided to further delay the release of the absorbent when necessary.  This layer is provided onto the core.  This intermediate coating can be pH-dependent or pH-independent polymers, a suitable example Eudragit FS30D, Eudragit L30D-55 and Eudragit NE30D ([0099-0104] and Lescure – claim 39).  Notably Eudragit NE30D is listed as an acrylate copolymer in the instantly filed specification (Pg. 8, lines 30-31) and is further listed in the specification as a diffusion controlled coating (Pg. 20, line 20), and moreover, it would necessarily follow that Eudragit NE30D is inherently elastic, thus its use in the intermediate coating is prima facie obvious..
Regarding claims 12 and 14: Lescure teaches the formulation as a whole comprises the core, intermediate layer and enteric coating layer.  The core is taught to comprise 0.5-50 wt.% of adjuvants such as binders, fillers, etc., in addition to the carrageenan and the cholestyramine [0067].  The coating are taught to make up 15-50 w/w% of the formulation, which overlaps with the claimed “at least 40%” as recited by claim 14 [0107], this provides a w/w% of cholestyramine, based on the final formulation, that overlaps with the claimed “at least 50%” . As Lescure teaches the pellets to be dried, the wt.% above are assumed to be based on dry weight of the pellets.  
The compositions of Lescure do not comprise microcrystalline cellulose, which read on 0% MCC.
However, Lescure does not teach the pellet/core to comprise at least 5% of an acrylate copolymer and have PVP nor MCC as claimed.
Pai studied the effect of aqueous dispersions of ethyl cellulose, acrylic polymers and sodium alginate on the compression and release of active from the matrix prepared with the above substances (abstract, pager 118). For the claimed acrylic copolymers and microcrystalline cellulose, table III of Pai 
However, the above references do not teach the pellet to further comprise microcrystalline cellulose (MCC) and an at least 5%w/w of vinylpyrrolidone-based polymer.
Moest teaches preparations in the form of particles (1-6mm) containing colestyramine (i.e. cholestyramine), these particles can be compressed and can additionally comprise conventional pharmaceutical coatings (Pg. 2, lines 20-37).  Moest teaches particle to have MCC as a preferred binder for compression, this can be used in amounts ranging from 2-20%.  Moest also teaches it is advantageous to employ in the granulation 3-6 wt.% of polyvinylpyrrolidone (pg.3, lines 1-10).
It is noted that Pai teaches that MCC  is used as a filler in blends due to its cushioning properties which lead to minimum damage during compression.
It is also noted that Lescure teaches the core to further comprise binders, fillers, etc. [0067].

However, the above references do not teach the acrylate polymer and the diffusion controlled inner coating to be poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride as elected and recited by instant claim 3.
Gannedahl discloses methods of treatments using solid dosage forms such as tablets or capsules (Abs and [0131]).  Gannedahl teaches Eudragit RL30D, NM30D, NE40D, etc. to be equivalent sustained release coating [0099].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Eudragit NE30D in the intermediate coating and NW30D of the core with Eudragit RL30D (shown by the filed specification to be poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride) 1:2:0.2, Pg. 8, lines 15-19), as its prima facie obvious to substitute one art recognized equivalent for another as the prior art teaches them to be used for the same purpose.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Regarding claims 16-23: These claims recite properties of the claimed composition.  These properties would be a natural result of the combination of the prior art elements as the prior art makes .

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613